 Exhibit 10.1

2018 PARAMETRIC PHANTOM INCENTIVE PLAN

1.                  Purpose of the Plan

The purpose of this Plan is to create a long-term incentive program for key
employees of Parametric Portfolio Associates LLC (“Parametric” or the
“Company”). Awards under the Plan are intended to attract, retain and motivate
key professionals and provide an opportunity for those employees to share in the
growth of the Company.

2.                  Definitions

“Annual Valuation” has the meaning ascribed to it in Section 4.3.

“Award” means a grant of Incentive Units made by EVA to a Participant under, and
pursuant to the terms of, the Plan.

“Beneficiary” means the person or persons designated in writing, in the form and
manner prescribed by EVA, by a Participant to receive payments under the Plan in
the event of such Participant’s death or, in the absence of such a designation,
such Participant’s estate.

“Code” means the Internal Revenue Code of 1986, as amended, and any regulations
promulgated thereunder.

“Company” means Parametric Portfolio Associates LLC, a limited liability company
in which Eaton Vance Corp. has a controlling interest, indirectly through EVA.

“Disability” or “Disabled” means the inability of a Participant, as determined
by EVA, to perform the essential functions of his or her regular duties and
responsibilities, with or without reasonable accommodation, due to a medically
determinable physical or mental illness which has lasted (or can reasonably be
expected to last) for a period of six (6) consecutive months. At the request of
the Participant or his or her personal representative, EVA’s determination that
the Disability of the Participant has occurred shall be certified by two
physicians mutually agreed upon by such Participant, or his or her personal
representative, and the Company and failing such independent certification (if
so requested by the Participant), the Participant’s termination shall be deemed
a termination by the Company without cause and not a termination by reason of
the Participant’s Disability.

“EVA” means Eaton Vance Acquisitions, a Delaware partnership.

“EVC Omnibus Plan” means the Eaton Vance Corp. 2013 Omnibus Incentive Plan, as
amended, or any similar successor plan.

“Fair Market Value” means, with respect to a Unit, the market value of one Unit
as of a Valuation Date, as determined by EVA in accordance with Section 4.3.

“Fiscal Year” means the period November 1 through October 31.

 

 

“Grant Date” means the date as of which EVA grants an Award to a Participant, as
stated in the applicable Award agreement.

“Incentive Unit” means the right to receive, upon vesting of such Incentive
Unit, an amount equal to the then Fair Market Value of such portion of a Unit as
is determined under this Plan and the applicable Award agreement. Each Unit is
represented by 100 Incentive Units.

“Interim Valuation” has the meaning ascribed to it in Section 4.3.

“Operating Agreement” means the Operating Agreement of Parametric Portfolio
Associates LLC as it may be amended from time to time.

“Participant” means a person who is eligible to participate in the Plan and to
whom an Award has been granted pursuant to the Plan, and shall include, to the
extent relevant in the context, a Participant’s Beneficiary.

“Plan” means this 2018 Parametric Phantom Incentive Plan, as it may be amended
from time to time.

“Unit” means a unit of Parametric Portfolio Associates LLC as described in the
Operating Agreement.

“Valuation Date” means the first day of a Fiscal Year or such other dates as may
be determined by EVA.

“Vesting Date” means a date after the Grant Date upon which all or a portion of
an Award vests.

3.                  Eligibility

All of the Company’s employees are eligible to be granted Awards under the Plan.

4.                  Administration and Delegation

4.1.            Administration of the Plan. The Plan will be administered by EVA
as the majority owner of Parametric Portfolio Associates LLC. EVA shall have
authority to grant Awards (subject to the approval of the Compensation Committee
of the Board of Directors of Eaton Vance Corp. of the corresponding grant of an
Other Stock-Based Award (as defined in the EVC Omnibus Plan) under the EVC
Omnibus Plan contemplated by Section 5.3 hereof) and to adopt, amend and repeal
such administrative rules, guidelines and practices relating to the Plan it
shall deem advisable. EVA may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award in the manner and to the
extent it shall deem expedient to carry the Plan into effect and it shall be the
sole and final judge of such expediency. All decisions by EVA shall be made in
its sole discretion and shall be final and binding on all persons having or
claiming any interest in the Plan or in any Award. No person acting pursuant to
the authority delegated by EVA shall be liable for any action or determination
relating to or under the Plan made in good faith.

 

 

4.2.            Appointment of Committees. To the extent permitted by applicable
law, EVA may delegate any or all of its powers under the Plan to one or more
committees.

4.3.            Determination of Fair Market Value.

(a)        Annual Valuations. EVA shall in good faith determine the Fair Market
Value of a Unit as of the first day of a Fiscal Year by utilizing an annual
appraisal, conducted by an independent third party within a reasonable period
prior to or closely following the first day of such Fiscal Year. The annual
appraisal will utilize two valuation techniques: a discounted earnings model and
the guideline company method. These two valuation methodologies will utilize
appropriate discount rates as well as relevant investment management industry
market multiples. EVA shall review the results of such annual appraisal and, in
its discretion, make such adjustments thereto in determining the Fair Market
Value, with the Fair Market Value for a Unit as of the first day of such Fiscal
Year to be set forth in an annual report to Participants of the Plan (the
“Annual Valuation”). The Annual Valuation shall be final and binding on EVA, the
Company and any Participant (or Beneficiary), subject to the dispute resolution
procedure listed in Section 4.3(c).

(b)       Interim Valuations. In the case of death or Disability of a
Participant, or at other times in EVA’s sole discretion, EVA may establish an
interim Valuation Date in order to facilitate prompt payment following death or
Disability, or to facilitate additional Awards. EVA shall in good faith
determine the Fair Market Value of a Unit as of an interim Valuation Date which
determination may be made utilizing the method described in Section 4.3(a) or
any other reasonable method as determined by EVA in its sole discretion, and
shall issue a report to the affected Participant (or his or her Beneficiary)
setting forth the interim valuation (the “Interim Valuation”). The Interim
Valuation shall be final and binding on EVA, the Company and any Participant (or
Beneficiary), subject to the dispute resolution procedure listed in Section
4.3(c).

(c)       Disputes. If a Participant disagrees with the Fair Market Value of a
Unit set forth in the Annual Valuation (or an affected Participant or
Beneficiary disagrees with the Fair Market Value of a Unit set forth in the
Interim Valuation), the Participant may dispute such Fair Market Value by
notifying EVA within 30 days of the distribution of such Annual Valuation (or
Interim Valuation) and providing at the Participant’s or Beneficiary’s expense
an alternative appraisal of a Unit prepared by a nationally recognized valuation
firm within 120 days of the distribution of the Annual Valuation (or Interim
Valuation). EVA and the Participant shall then jointly select an arbitrator that
is recognized as a valuation expert to determine the Fair Market Value of a Unit
based on the appraisals obtained by each and such other information that either
deem relevant. The cost of the arbitrator will be shared equally between the
Company and the Participant. The arbitrator’s determination shall be binding on
EVA and the Participant but only with respect to Incentive Units held by the
Participant. This Section shall govern the resolution of disputes about the
Annual Valuation (or Interim Valuation).

4.4.            Changes in Unit Capitalization. In the event of any unit split,
reverse unit split, unit dividend, recapitalization, combination of units,
reclassification of units, spin-off or other similar change in capitalization or
event, or any extraordinary distribution to holders of units, (i)

 

 

the number of class of Incentive Units available for grant under the Plan, (ii)
the number and class of Incentive Units subject to each outstanding Award, and
(ii) the Incentive Unit and per-Incentive Unit provisions of each outstanding
Award shall be equitably adjusted by the Company (or substituted Awards may be
made, if applicable) in the manner determined by EVA.

5.                  Incentive Units

5.1.            General. EVA may grant Incentive Units and determine the number
of Incentive Units to be covered by each Award.

5.2.            Vesting.

(a)       Unless the applicable Award agreement provides otherwise, each Award
of Incentive Units shall vest in accordance with the following schedule
(provided the Participant remains an employee of Eaton Vance Corp. or its
subsidiaries (as defined in the EVC Omnibus Plan) through the applicable
anniversary of the Grant Date):

Anniversary of Grant Date Incremental Vesting
% Cumulative
Vesting
% 1 10% 10% 2 15% 25% 3 20% 45% 4 25% 70% 5 30% 100%

 

(b)       The number of Incentive Units that vest on the Vesting Date will be
rounded down to the nearest whole Incentive Unit with any fractional interests
vesting at the first time the sum of the fractional interests equals one
Incentive Unit.

(c)       An Award (to the extent unvested) shall fully vest (100%) upon death
or Disability of a Participant while an employee of Eaton Vance Corp. or its
subsidiaries (as defined in the EVC Omnibus Plan).

(d)       Upon a Participant’s termination of employment with Eaton Vance Corp.
and its subsidiaries (as defined in the EVC Omnibus Plan) prior to a Vesting
Date, all unvested Incentive Units subject to such Award(s) shall be forfeited
and cancelled as of the commencement of business on the day after such
employment terminates, subject to any action taken under Section 6.7.

5.3.            Settlement. Vested Incentive Units shall be settled through the
delivery of a number of shares of non-voting stock of Eaton Vance Corp. having a
fair market value equal to (i) (A) the percentage of the Award vesting on such
date (determined under Section 5.2 of the Plan, or the applicable Agreement)
multiplied by (B) the total number of Incentive Units granted pursuant to the
Award multiplied by (C) the Fair Market Value of a Unit as of the Valuation Date
coinciding with the applicable Vesting Date (or in the case of vesting by reason
of death or Disability, the Fair Market Value of a Unit as of any interim
Valuation Date established by EVA

 

 

pursuant to Section 4.3(b) with respect to such Vesting Date), divided by (ii)
100. Such shares shall be issued under the EVC Omnibus Plan pursuant to an Other
Stock-Based Award (as defined in the EVC Omnibus Plan) granted by the
Compensation Committee of the Board of Directors of Eaton Vance Corp., and shall
be subject to the terms and conditions of such plan. Shares of non-voting stock
of Eaton Vance Corp. issuable to a Participant with respect to a Vesting Date
will be rounded up or down to the closest number of whole shares, and no
fractional shares of non-voting stock of Eaton Vance Corp. will be issued to a
Participant.

Delivery of shares shall occur as soon as practical after the applicable Vesting
Date, but no earlier than the completion of the Annual Valuation or Interim
Valuation, as applicable, and in all events within the applicable 2 ½ month
period specified in Treas. Reg. section 1.409A-1(b)(4)(i)(A) (the period ending
on the later of the 15th day of the third month following the end of the
Participant’s first taxable year in which the right to the payment is no longer
subject to a substantial risk of forfeiture or the 15th day of the third month
following the end of the Company’s first taxable year in which the right to the
payment is no longer subject to a substantial risk of forfeiture).

 

6.                  General Provisions Applicable to Awards

6.1.            Transferability of Awards. Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the Participant, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution, and, during the life of the Participant, shall be eligible to be
earned only by the Participant.

6.2.            Non-U.S. Participants. With respect to any Participant who is
employed outside the United States, Awards granted to such Participant shall be
subject to such additional terms and conditions as are required by the
jurisdiction in which the Participant is performing services or otherwise as
required by law.

6.3.            Documentation. Each Award shall be evidenced by a written
instrument in such form as EVA shall determine. Each Award agreement may contain
terms and conditions in addition to those set forth in this Plan.

6.4.            EVA Discretion. The terms of each Award need not be identical,
and EVA need not treat Participants uniformly. EVA may grant future interests,
real or phantom, in the Company that dilute the interest of Participants, and no
adjustment of outstanding Awards shall be required in such event.

6.5.            Withholding. Withholding and deduction from any settlement made
pursuant to Section 5.3 for any federal, state, local or non-U.S. taxes required
by law to be withheld shall be made in accordance with the EVC Omnibus Plan.

6.6.            Amendment of Award. EVA may amend, modify or terminate any
outstanding Award, provided that the Participant’s consent to such action shall
be required unless EVA determines that the action, taking into account any
related action, would not materially and adversely affect the Participant.

 

 

6.7.            Acceleration. EVA may at any time provide that any Awards shall
become immediately vested and settled in full or in part or free of some or all
restrictions or conditions, or otherwise realizable in full or in part, as the
case may be; provided, that such acceleration is permitted or required by
Section 409A of the Code.

7.                  Miscellaneous

7.1.            No Right to Employment or Other Status. No person shall have any
claim or right to be granted an Award under the Plan, and the grant of an Award
shall not be construed as giving a Participant the right to continued employment
or any other relationship with the Company. The Company expressly reserves the
right at any time to dismiss or otherwise terminate its relationship with a
Participant free from any liability or claim under the Plan, except as expressly
provided in the applicable Award agreement.

7.2.            No Rights as Member. No Participant shall have any rights as a
member of the Company for any purpose with respect to any Incentive Units
associated with an Award.

7.3.            Effective Date and Term of Plan. The Plan shall become effective
upon adoption by EVA following approval of the Plan by the Compensation
Committee of the Board of Directors of Eaton Vance Corp. and shall continue
until terminated by EVA in accordance with Section 7.4, provided that Awards
granted prior to such termination date may remain outstanding.

7.4.            Amendment or Termination of Plan. EVA may amend, suspend or
terminate the Plan or any portion thereof at any time, subject, in the case of
amendments, to approval of the Board of Directors of Eaton Vance Corp. or the
Compensation Committee thereof, provided that the Participants’ consent to such
action shall be required unless EVA determines that the action, taking into
account any related action, would not materially and adversely affect the
Participants.

7.5.            Priority of Participant Claims. Unless otherwise determined by
EVA, the Plan shall be unfunded and shall not create (or be construed to create)
a trust. The Plan shall not establish any fiduciary relationship between the
Company and any Participant or other person. To the extent any person holds any
right by virtue of being granted an Award under the Plan, such right (unless
otherwise determined by EVA) shall be no greater than the right of an unsecured
general creditor of the Company.

7.6.            Authorization of Sub-Plans. EVA may from time to time establish
one or more sub-plans under the Plan for purposes of satisfying applicable blue
sky, securities or tax laws of various jurisdictions. EVA shall establish such
sub-plans by adopting supplements to this Plan containing (a) such limitations
on EVA’s discretion under the Plan as EVA deems necessary or desirable and (b)
such additional terms and conditions not otherwise inconsistent with the Plan as
EVA shall deem necessary or desirable. All supplements adopted by EVA shall be
deemed to be part of the Plan, but each supplement shall apply only to
Participants within the affected jurisdiction and the Company shall not be
required to provide copies of any supplement to Participants in any jurisdiction
that is not the subject of such supplement.

7.7.            Compliance with Code Section 409A. This Plan is intended to
comply with Section 409A of the Code relating to nonqualified deferred
compensation (by reason of

 

 

providing for compensation that is exempt) and all terms used herein shall be
interpreted consistently therewith. Notwithstanding the foregoing, neither the
Company nor any of its officers, directors, employees, agents or affiliates
shall have any liability if an Award hereunder does not comply with Section 409A
of the Code.

7.8.            Governing Law. The provisions of the Plan and all Awards made
hereunder shall be governed by and interpreted in accordance with the laws of
the State of Delaware without giving effect to the conflict of law rules
thereof.

 

Adopted and approved by EVA on January 10, 2018.

 

 

 

 

 